version of our quarterly filing on Form 10-Q. The . xbrl version filed on the same day remains unchanged. An error was made by the Company’s Edgar Filing Service and they filed the .html file of another client. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item1. Financial Statements. 1 Item2. Management Discussion and Analysis of Financial Condition and Results of Operations 30 Item4. Control and Procedures 42 PART II – OTHER INFORMATION 42 Item1. Legal Proceedings 42 Item1A. Risk Factors 43 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item3. Defaults its Upon Senior Securities 43 Item4. (Removed and Reserved) 43 Item5. Other Information 43 Item6. Exhibits 43 Signatures 44 TELIPHONE CORP. BALANCE SHEET MARCH 31, 2012 (UNAUDITED) AND SEPTEMBER 30, 2011 ASSETS US $ MARCH 31, SEPTEMBER 30, (UNAUDITED) Current Assets: Cash and cash equivalents $12,527 $37,481 Accounts receivable, net 2,539,334 140,149 Inventory 13,097 18,690 Prepaid expenses and other current assets 121,622 47,065 Total Current Assets 2,686,580 Fixed assets, net of depreciation 3,558,626 1,240,513 Customer lists, net 1,710,037 1,389,416 Goodwill 2,585,040 585,040 TOTAL ASSETS $10,540,283 $3,458,354 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) LIABILITIES Current Liabilities: Deferred revenue $893 $776 Current portion of related party convertible debentures 60,150 57,240 Current portion of non related party loans 137,500 137,500 Current portion of related party loans 94,683 266,856 Current portion of obligations under capital lease 14,722 24,418 Liability for stock to be issued 19,868 469,868 Accounts payable and accrued expenses 2,525,979 380,545 Total Current Liabilities 2,853,795 1,337,203 Long Term Liabilities: Obligations under capital lease, net of current portion 299 3,686 Non related party loans, net of current portion 118,957 119,881 Related party loans, net of current portion 70,828 70,828 TOTAL LIABILITIES 3,043,879 1,531,598 STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $.001 Par Value; 125,000,000 shares authorized and 61,360,745 and 41,360,745 shares issued and outstanding, respectively 63,161 41,360 Additional paid-in capital 7,554,082 2,125,882 Accumulated deficit Accumulated other comprehensive income (loss) Total Stockholders' Equity (Deficit) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $10,540,283 $3,458,354 1 TELIPHONE CORP. STATEMENTS OF OPERATIONS FOR THE SIX AND THREE MONTHS ENDED MARCH 31, 2(UNAUDITED) US$ US$ SIX MONTHS ENDED THREE MONTHS ENDED MARCH 31, MARCH 31, OPERATING REVENUES Revenues $7,366,093 $- $6,140,917 COST OF REVENUES Inventory, beginning of period 18,690 - 12,849 Purchases and cost of VoIP services 5,785,061 - 4,993,947 Inventory, end of period - Total Cost of Revenues 5,790,654 - 4,993,699 GROSS PROFIT 1,575,439 - 1,147,218 OPERATING EXPENSES Wages, professional and consulting fees 622,641 (46,011) 388,948 Other generals and administrative expenses 13,175 Depreciation and amortization 643,728 - 444,521 Total Operating Expenses 1,479,498 32,836 966,658 NET INCOME (LOSS) BEFORE OTHER INCOME (EXPENSE) 95,941 180,560 OTHER INCOME (EXPENSE) Interest expense Total Other Income (Expense) NET INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES Provision for income taxes - Net income (loss) from continuing operations NET INCOME (LOSS) APPLICABLE TO COMMON SHARES $86,846 $175,349 Gain (loss) from continuing operations DISCONTINUED OPERATIONS Gain from discontinued operations - - NET GAIN (LOSS) FROM DISCONTINUED OPERATIONS - - NET INCOME (LOSS) APPLICABLE TO COMMON SHARES $86,846 $175,349 NET INCOME (LOSS) PER BASIC DILUTED SHARES From continuing operations $- $- From discontinued operations - - $- $- WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING COMPREHENSIVE INCOME (LOSS) Net income (loss) $175,349 Other comprehensive income (loss) Currency translation adjustments 32,801 (28,634) (1,288) Comprehensive income (loss) 2 TELIPHONE CORP. STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) US$ SIX MONTHS ENDED MARCH 31, CASH FLOWS FROM OPERATING ACTIVITIES - CONTINUING OPERATIONS Net income (loss) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation - Changes in assets and liabilities (Increase) decrease in accounts receivable - (Increase) decrease in inventory - (Increase) decrease in prepaid expenses and other current assets - Increase (decrease) in deferred revenues - Increase in accounts payable and and accrued expenses Total adjustments 55,210 Net cash provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions of capital assets - Net cash (used in) investing activities - CASH FLOWS FROM FINANCING ACTIVITES Payments under capital lease - Proceeds from debenture payable 3,572 Proceeds from loans payable - non-related parties, net of repayments - Proceeds from loan payable - related parties, net or repayments Net cash provided by (used in) financing activities DISCONTINUED OPERATION Operating activities - Investing activities - Financing activities - Net cash flows provided by discontinued operations - Effect of foreign currencies NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS - CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD - CASH AND CASH EQUIVALENTS - END OF PERIOD $- CASH PAID DURING THE PERIOD FOR: Interest expense $19,453 SUPPLEMENTAL NONCASH INFORMATION: Common stock issued for acquisition of NYTEX $- Common stock issued for liability to issue common stock $- Customer lists acquired $- Common stock issued for BMO deal Loan Payable BMO Advances made in prior periods $- $- The accompanying notes are an integral part of the financial statements 3 TELIPHONE CORP. FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) NOTE 1- ORGANIZATION AND BASIS OF PRESENTATION The unaudited financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). The financial statements and notes are presented as permitted on Form 10-Q and do not contain information included in the Company’s annual statements and notes. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. It is suggested that these financial statements be read in conjunction with the September 30, 2011 audited financial statements and the accompanying notes thereto. While management believes the procedures followed in preparing these financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. These unaudited financial statements reflect all adjustments, including normal recurring adjustments which, in the opinion of management, are necessary to present fairly the operations and cash flows for the periods presented. Teliphone Corp. (the “Company”, formerly “OSK Capital II Corp” until it changed its name on August 21, 2006) was incorporated in the State of Nevada on March 2, 1999 to serve as a vehicle to effect a merger, exchange of capital stock, asset acquisition or other business combination with a domestic or foreign private business. Effective April 28, 2005, the Company achieved its objectives with the reverse merger and reorganization with Teliphone Inc., a Canadian company. Teliphone, Inc. was founded by its original parent company, United American Corporation, a publicly traded Florida Corporation, in order to develop a Voice-over-Internet-Protocol (VoIP) network which enables users to connect an electronic device to their internet connection at the home or office which permits them to make telephone calls to any destination phone number anywhere in the world. VoIP is currently growing in scale significantly in North America. This innovative new approach to telecommunications has the benefit of drastically reducing the cost of making these calls as the distances are covered over the Internet instead of over dedicated lines such as traditional telephony. Prior to its acquisition by the Company, Teliphone Inc. had grown primarily in the Province of Quebec, Canada through the sale of its product offering in retail stores and over the internet. In addition to the retail services provided, Teliphone Inc. also sold to wholesalers who re-billed these services to their customers and provided the necessary support to their customers directly. 4 TELIPHONE CORP. FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) NOTE 1- ORGANIZATION AND BASIS OF PRESENTATION (CONTINUED) Teliphone Inc. provided its telecommunications services provided over its own network, and also re-sells traditional telecommunications services provided over the network of Major Telecommunications Providers across Canada through a direct sales channel. On April 1, 2011, the Company consolidated its operations into that of the parent company. On May 31, 2011, the Company sold its entire ownership holdings in its subsidiary, Teliphone Inc. and continued operating the same business as before the disposition. The Company acquired the New York Telecom Exchange Inc. (NYTEX), a telecommunications commodity exchange on December 31, 2011 for 20,000,000 common shares at a value of $0.25 per share. Management believes that the acquisition will allow it to provide a fully-integrated series of options which can now include wholesale traffic. While NYTEX has been in operation since January 2009, expansion of NYTEX will require the Company to seek additional financing externally or through supplier agreements. NYTEX is a telecommunications commodity exchange established in October 2008 and officially launched in June 2009. It focuses on facilitating the exchange of international call termination. International call termination occurs when a caller initiates a call in one country and it terminates in another. NYTEX provides services much like other commodity exchanges whereby it provides a platform for buyers and sellers to come together to purchase and sell international termination. Unlike traditional telecommunications exchanges where buyers and sellers are matched one to one on a circuit to circuit, in the NYTEX concept sellers sell their termination into a market and buyer buy from that market. NYTEX also offers a one to one trading facility for clients who request it. NYTEX manages all aspects of the transactions including technical clearing, financial clearing and quality control of the termination bought and sold on the exchange. NYTEX developed all technical and conceptual aspects in house which includes a unique anti-False Answer Supervision (FAS) system which reduces the number of false calls by up to 90%. NYTEX has technical data centers in Montreal, London and Brussels which manage all calls. Going Concern As shown in the accompanying financial statements, the Company has a working capital deficit of ($167,215) as of March 31 2012 and has an accumulated deficit of ($138,006) through March 31, 2012, a decrease from ($224,852) on September 30, 2011. The Company has and continues to streamline their business, and has expanded their services throughout Canada generating positive gross margins. With the acquisition of NYTEX the Company will add wholesale international long distance termination to it service offerings. While the Company generated a positive net income for the quarter, much of this was due to net income from NYTEX. The positive gross margin generated by Teliphone was largely offset by a significant increase in depreciation due to investment in equipment and an increase in consulting fees for platform upgrades as well as product development and implementation of its IPTV service. The Company has now completed the migration all its voice/data purchases to a new supplier and as a result will reduce its operating costs even further. While the Company has demonstrated over the last three quarters that it is now operationally profitable, after producing operating losses in each of its fiscal years since inception in 1999 (except 2009, the lack of cash and operating history continues to raise substantial doubt about the Company’s ability to continue as a going concern. The Company is working on further reducing its working capital deficiency. The Company’s former subsidiary, Teliphone Inc. had accumulated trade payables greater than their trade receivables up to May 2011. The Company had consolidated their operations such that the Company and not its subsidiary, Teliphone Inc. is now operating the business as of April 1, 2011. On May 9, 2011, Teliphone Inc. filed for creditor protection under provisions of the Canadian Bankruptcy and Insolvency Act. On May 31, 2011, the Company sold its entire holdings of Teliphone Inc. and as such no longer has responsibility for this trade deficit. 5 TELIPHONE CORP. FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) NOTE 1- ORGANIZATION AND BASIS OF PRESENTATION (CONTINUED) The Company acquired the New York Telecom Exchange Inc. (NYTEX), a telecommunications commodity exchange on December 31, 2011 for 20,000,000 common shares at a value of $0.25 per share. Management believes that the acquisition will allow it to provide a fully-integrated series of options which can now include wholesale traffic. While NYTEX has been in operation since January 2009, expansion of NYTEX will require the Company to seek additional financing externally or through supplier agreements. There is still no guarantee that the Company will be able to raise additional capital or generate the increase in revenues to sustain its operations. Management believes that the Company’s capital requirements will depend on many factors. These factors include the increase in sales through existing channels as well as its ability to continue to expand its distribution points and leveraging its technology into the commercial small business segments. The Company’s strategic relationships with telecommunications interconnection companies, internet service providers and retail sales outlets has permitted the Company to achieve consistent monthly growth in acquisition of new customers. The Company’s ability to continue as a going concern for a reasonable period is dependent upon management’s ability to raise additional interim capital. There can be no assurance that management will be able to raise sufficient capital, under terms satisfactory to the Company, if at all. The financial statements do not include any adjustments relating to the carrying amounts of recorded assets or the carrying amounts and classification of recorded liabilities that may be required should the Company be unable to continue as a going concern. Effective July 1, 2009, the Company adopted the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 105-10, Generally Accepted Accounting Principles – Overall (“ASC 105-10”). ASC 105-10 establishes the FASB Accounting Standards Codification (the “Codification”) as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative U.S. GAAP for SEC registrants. All guidance contained in the Codification carries an equal level of authority. The Codification superseded all existing non-SEC accounting and reporting standards. All other non-grandfathered, non-SEC accounting literature not included in the Codification is non-authoritative. The FASB will not issue new standards in the form of Statements, FASB Positions or Emerging Issue Task Force Abstracts. Instead, it will issue Accounting Standards Updates (“ASUs”). The FASB will not consider ASUs as authoritative in their own right. ASUs will serve only to update the Codification, provide background information about the guidance and provide the bases for conclusions on the change(s) in the Codification. References made to FASB guidance throughout this document have been updated for the Codification. 6 TELIPHONE CORP. FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The financial statements include the accounts of the Company and its subsidiary for 2012. All significant intercompany accounts and transactions have been eliminated in consolidation. All minority interests have been reflected herein. With the sale of Teliphone Inc. on May 31, 2011, the Company disposed of its only majority-owned subsidiary, and as a result, all noncontrolling interests have been disposed of. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, the Company evaluates its estimates, including, but not limited to, those related to investment tax credits, bad debts, income taxes and contingencies. The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results could differ from those estimates. Cash The Company considers all highly liquid debt instruments and other short-term investments with an initial maturity of three months or less to be cash equivalents. Comprehensive Income The Company adopted ASC 220-10, “Reporting Comprehensive Income,” (formerly SFAS No. 130). ASC 220-10 requires the reporting of comprehensive income in addition to net income from operations. Comprehensive income is a more inclusive financial reporting methodology that includes disclosure of information that historically has not been recognized in the calculation of net income. 7 TELIPHONE CORP. FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Inventory Inventory is valued at the lower of cost or market determined on a first-in-first-out basis. Inventory consisted only of finished goods. Fair Value of Financial Instruments The carrying amounts reported in the balance sheets for cash and cash equivalents, accounts receivable and accounts payable approximate fair value because of the immediate or short-term maturity of these financial instruments. For the notes payable, the carrying amount reported is based upon the incremental borrowing rates otherwise available to the Company for similar borrowings. Currency Translation For accounts in currencies other than the U.S. dollar, the Company translates income and expense amounts at average exchange rates for the month, translates assets and liabilities at year-end exchange rates and equity at historical rates. The Company’s functional currency is the Canadian dollar, while the Company reports its currency in the US dollar. The Company records these translation adjustments as accumulated other comprehensive income (loss). Gains and losses from foreign currency transactions are included in other income (expense) in the results of operations. Revenue Recognition Operating revenues for the Company are generated directly within the Company and not in its former subsidiary, Teliphone Inc. since the Company consolidated its operations and sold the inoperative Teliphone Inc. on May 31, 2011. Operating revenues consist of telecommunications services (voice, video, data and long distance), customer equipment (which enables the Company's telephony services), consulting services and shipping revenue. Generally revenue recognition is the same for Teliphone Corp. and NYTEX except where indicated below. The point in time at which revenue is recognized is determined in accordance with Revenue Recognition under ASC 605-50, Accounting for Consideration Given by a Vendor to a Customer (Including a Reseller of the Vendor's Products) ("ASC 605-50"), and ASC 605-25, "Revenue Arrangements with Multiple Deliverables" (“ASC 605-25”). When the Company emerged from the development stage with the acquisition of Teliphone Inc. in 2005, they began to recognize revenue from their Telephony services when they are earned, specifically when all the following conditions are met: 8 TELIPHONE CORP. FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Revenue Recognition (continued) · Services are provided or products are delivered to customers · There is clear evidence that an arrangement exists · Amounts are fixed or can be determined · The Company’s ability to collect is reasonably assured. In particular, the Company recognizes: For Teliphone Corp: · Monthly fees for local, long distance and wireless voice services, as well as data services when we provide the services o “Services over the Company’s network” means that a significant portion of the voice or data passes over the Company’s own data network which it controls and o “Services resold from Major Provider’s networks” means that the Company re-sells the services purchased from a Major Provider to its customer, and hence does not control the voice or data flow (represents majority of the Company’s revenues) · Consulting fees which the Company earns when it sells hourly consulting services. o Consulting services are typically computer software development related, along with any administrative services that occur in the management of those resources (such as project management, accounting, administrative support, etc) · Other fees, such as network access fees, license fees, hosting fees, maintenance fees and standby fees, over the term of the contract · Subscriber revenues when customers receive the service · Revenues from the sale of equipment when the equipment is delivered and accepted by customers For NYTEX: · Revenue from minutes sold on the exchange at the time of purchase which includes the price of the minutes and a per minute transaction fee which can vary from transaction to transaction. · Consulting fees which the Company earns when it sells hourly consulting services o Consulting services are typically for network operators which require advice on management of their international call termination · Revenues from the sale of equipment when the equipment is delivered and accepted by customers Revenues exclude sales taxes and other taxes we collect from our customers. Multiple-Element Arrangements We enter into arrangements that may include the sale of a number of products and services, notably in sales of voice services over our own network. In all such cases, we separately account for each product or service according to the methods previously described when the following three conditions are met: 9 TELIPHONE CORP. FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Revenue Recognition (continued) · The product or service has value to our customer on a stand-alone basis · here is objective and reliable evidence of the fair value of any undelivered product or service · If the sale includes a general right of return relating to a delivered product or service, the delivery or performance of any undelivered product or service is probableand substantially in our control. · If there is objective and reliable evidence of fair value for all products and services in a sale, the total price to the customer is allocated to each product and service basedon its relative fair value. Otherwise, we first allocate a portion of the total price to any undelivered products and services based on their fair value and the remainder to theproducts and services that have been delivered. · If the conditions to account separately for each product or service are not met, we recognize revenue pro rata over the term of the customer agreement. Resellers We may enter into arrangements with resellers who provide services to our customers. When we act as the principal in these arrangements, we recognize revenue based on the amounts billed to our customers. Otherwise, we recognize as revenue the net amount that we retain. Sales Returns We accrue an estimated amount for sales returns, based on our past experience, when revenue is recognized. Deferred Revenues We record payments we receive in advance, including upfront non-refundable payments, as deferred revenues until we provide the service or deliver the product to customers. Deferred revenues also include amounts billed under multiple-element sales contracts where the conditions to account separately for each product or service sold have not been met. 10 TELIPHONE CORP. FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Accounts Receivable The Company conducts business and extends credit based on an evaluation of the customers’ financial condition, generally without requiring collateral. Exposure to losses on receivables is expected to vary by customer due to the financial condition of each customer. The Company monitors exposure to credit losses and maintains allowances for anticipated losses considered necessary under the circumstances. The Company has an allowance for doubtful accounts of $230,955 at March 31, 2012. The majority of this amount is from interest charged by NYTEX to clients under a credit policy prior to acquisition. Management is currently reviewing the credit policy and related interest charges for NYTEX operations. Accounts receivable for Teliphone Corp. are generally due within 30 days and collateral is not required. Unbilled accounts receivable represents amounts due from customers for which billing statements have not been generated and sent to the customers. NYTEX generally operates on a 15 net 15 basis. Traffic that is purchased during the first 15 days of the month is due on the last day of the month and traffic purchased from the 16th to the end of the month is due on the 15th of the following month. NYTEX may require pre-payment if credit has not been established or exceeds established credit limits. NYTEX may negotiate other terms with clients as appropriate and may require pre-payment of traffic if no credit can be established or if a client desires to exceed its established credit limit. Income Taxes The Company accounts for income taxes utilizing the liability method of accounting. Under the liability method, deferred taxes are determined based on differences between financial statement and tax bases of assets and liabilities at enacted tax rates in effect in years in which differences are expected to reverse. Valuation allowances are established, when necessary, to reduce deferred tax assets to amounts that are expected to be realized. 11 TELIPHONE CORP. FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Convertible Instruments The Company reviews the terms of convertible debt and equity securities for indications requiring bifurcation, and separate accounting, for the embedded conversion feature. Generally, embedded conversion features where the ability to physical or net-share settle the conversion option is not within the control of the Company are bifurcated and accounted for as a derivative financial instrument. (See Derivative Financial Instruments below). Bifurcation of the embedded derivative instrument requires allocation of the proceeds first to the fair value of the embedded derivative instrument with the residual allocated to the debt instrument. The resulting discount to the face value of the debt instrument is amortized through periodic charges to interest expense using the Effective Interest Method. Derivative Financial Instruments The Company generally does not use derivative financial instruments to hedge exposures to cash-flow or market risks. However, certain other financial instruments, such as warrants or options to acquire common stock and the embedded conversion features of debt and preferred instruments that are indexed to the Company’s common stock, are classified as liabilities when either (a) the holder possesses rights to net-cash settlement or (b) physical or net share settlement is not within the control of the Company. In such instances, net-cash settlement is assumed for financial accounting and reporting, even when the terms of the underlying contracts do not provide for net-cash settlement. Such financial instruments are initially recorded at fair value and subsequently adjusted to fair value at the close of each reporting period. Advertising Costs The Company expenses the costs associated with advertising as incurred. Advertising expenses for the six months ended March 31, 2012 and 2011 are included in the statements of operations. Fixed Assets Fixed assets are stated at cost. Depreciation is computed using the straight-line method over the estimated useful lives of the assets; automobiles – 3 years, computer equipment – 3 years, and furniture and fixtures – 5 years. When assets are retired or otherwise disposed of, the costs and related accumulated depreciation are removed from the accounts, and any resulting gain or loss is recognized in income for the period. The cost of maintenance and repairs is charged to income as incurred; significant renewals and betterments are capitalized. Deduction is made for retirements resulting from renewals or betterments. 12 TELIPHONE CORP. FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Impairment of Long-Lived Assets Long-lived assets, primarily fixed assets, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets might not be recoverable. The Company does perform a periodic assessment of assets for impairment in the absence of such information or indicators. Conditions that would necessitate an impairment assessment include a significant decline in the observable market value of an asset, a significant change in the extent or manner in which an asset is used, or a significant adverse change that would indicate that the carrying amount of an asset or group of assets is not recoverable. For long-lived assets to be held and used, the Company recognizes an impairment loss only if its carrying amount is not recoverable through its undiscounted cash flows and measures the impairment loss based on the difference between the carrying amount and estimated fair value. Earnings (Loss) Per Share of Common Stock Basic net income (loss) per common share is computed using the weighted average number of common shares outstanding. Diluted earnings per share (EPS) include additional dilution from common stock equivalents, such as stock issuable pursuant to the exercise of stock options and warrants. Common stock equivalents were not included in the computation of diluted earnings per share when the Company reported a loss because to do so would be antidilutive for periods presented. The following is a reconciliation of the computation for basic and diluted EPS: March 31, March 31, 2011 Net income (loss) Weighted-average common stock Outstanding (Basic) Weighted-average common stock Equivalents Stock Options - - Warrants - - Weighted-average common stock Outstanding (Diluted) 13 TELIPHONE CORP. FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED MARCH 31, 2(UNAUDITED) NOTE 2- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Earnings (Loss) Per Share of Common Stock (Continued) The Company has not issued options or warrants to purchase stock in these periods. If there were options or warrants outstanding they would not be included in the computation of diluted EPS when the Company reported a loss because inclusion would have been antidilutive. Stock-Based Compensation In 2006, the Company adopted the provisions of ASC 718-10 “Share Based Payments” for its year ended September 30, 2008. The adoption of this principle had no effect on the Company’s operations. The Company has elected to use the modified–prospective approach method. Under that transition method, the calculated expense in 2006 is equivalent to compensation expense for all awards granted prior to, but not yet vested as of January 1, 2006, based on the grant-date fair values. Stock-based compensation expense for all awards granted after January 1, 2006 is based on the grant-date fair values. The Company recognizes these compensation costs, net of an estimated forfeiture rate, on a pro rata basis over the requisite service period of each vesting tranche of each award. The Company considers voluntary termination behaviour as well as trends of actual option forfeitures when estimating the forfeiture rate. The Company measures compensation expense for its non-employee stock-based compensation under ASC 505-50, “ Accounting for Equity Instruments that are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services ”. The fair value of the option issued is used to measure the transaction, as this is more reliable than the fair value of the services received. The fair value is measured at the value of the Company’s common stock on the date that the commitment for performance by the counterparty has been reached or the counterparty’s performance is complete. The fair value of the equity instrument is charged directly to compensation expense and additional paid-in capital. Segment Information The Company follows the provisions of ASC 280-10, “
